 
EXHIBIT 10.1


                                                               
SHARE EXCHANGE AGREEMENT


SHARE EXCHANGE AGREEMENT (this "Agreement") is made this __ day of July 2009, by
and between Décor Products International, Inc. (f/k/a Murals by Maurice, Inc.),
a Florida corporation (including its successors and assigns, “MUBM”); Maurice
Katz, a Director and beneficial owner of a majority of the outstanding shares of
common stock of MUBM (“Maurice”); Wide Broad Group Ltd., a company organized and
existing under the laws of the British Virgin Islands (including its successors
and assigns “Wide Broad”), Man Kwai Ming, an individual and Smart Approach
Investments Limited a British Virgin Islands corporation (each a “Wide Broad
Shareholder”) and together with their successors and assigns from the date
hereof until the Closing (as defined below), collectively the “Wide Broad
Shareholders”), Donguan CHDITN Printing Co., Ltd., a company organized and
existing under the laws of the People’s Republic of China (“CHDITN”), and the
shareholders of CHDITN (the “CHDITN Shareholders”) and each of the other persons
signatories hereto.


                             Recitals


WHEREAS, MUBM wishes to acquire one hundred percent (100%) of all of the issued
and outstanding share capital of Wide Broad from the Wide Broad Shareholders in
an exchange for a new issuance 20,000,000 shares of common stock of MUBM and the
simultaneous retirement to treasury of 7,450,000 shares of common stock (the
“Control Shares”) held in the name of Maurice in a transaction intended to
qualify as a tax-free exchange pursuant to sections 351 and 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended.


WHEREAS, in furtherance thereof, the respective Boards of Directors of MUBM and
Wide Broad, have approved the exchange, upon the terms and subject to the
conditions set forth in this Agreement, pursuant to which one hundred percent
(100%) of the share capital of Wide Broad (the "Wide Broad Share Capital”)
issued and outstanding prior to the exchange, will be exchanged by the Wide
Broad Shareholders or their designee in the aggregate for 20,000,000 shares of
common stock, $.001 par value, of MUBM (the "MUBM Common Stock").


WHEREAS, prior to Closing (defined below) MUBM shall effect a 1 for 4 reverse
split of MUBM Common Stock and Wide Broad and MUBM shall also work together to
appoint an board of directors comprised of no less than %50 Independent
Directors and form an independent audit committee comprised of no less than two
individuals who meet the standards set forth by the NYSE Amex as these terms are
defined by the NYSE Amex Company Guide as amended from time to time.


WHEREAS, Wide Broad has acquired from the CHDITN Shareholders, all of the share
capital of CHDITN, and CHDITN shall become an indirect wholly owned subsidiary
of MUBM.


WHEREAS, neither party is seeking tax counsel or legal or accounting opinions on
whether the transactions qualify for tax free treatment.


                      Agreement


Based on the stated premises, which are incorporated herein by reference, and
for and in consideration of the mutual covenants and agreements hereinafter set
forth, the mutual benefits to the parties to be derived herefrom, and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, it is hereby agreed as follows:
 
ARTICLE I
EXCHANGE OF SHARE CAPITAL FOR STOCK


1.01 Exchange of Share Capital for Stock and Retirement of Control Shares. On
the terms and subject to the conditions set forth in this Agreement, on the
Closing Date (as defined in Section 1.05 hereof), the Wide Broad Shareholders
shall assign, transfer, and deliver to MUBM, free and clear of all liens,
pledges, encumbrances, charges, restrictions, or claims of any kind, nature, or
description, the Wide Broad Share Capital, and MUBM agrees to acquire such share
capital on such date by issuing and delivering in exchange therefore to the Wide
Broad Shareholders the MUBM Common Stock. All shares of MUBM Common Stock to be
issued and delivered pursuant to this Agreement shall be appropriately adjusted
to take into account any stock split, stock dividend, reverse stock split,
recapitalization, or similar change in the MUBM Common Stock which may occur
between the date of the execution of this Agreement and the Closing
Date.  Simultaneous to the issuance and exchange of the MUBM Common Stock
pursuant to this Agreement, MUBM and Maurice shall take all necessary corporate
action to retire the Control Shares to the treasury of MUBM.


1.02 Delivery of Wide Broad Share Capital by the Wide Broad Shareholders. The
transfer of the Wide Broad Share Capital by the Wide Broad Shareholders shall be
effected by the delivery to MUBM at the Closing (as set forth in Section 1.05
hereof) of an endorsement of the share capital in the name of MUBM followed by
registration of the same in the name of MUBM with the appropriate government
entity of the British Virgin Islands.


1.03 Operation as Wholly-Owned Subsidiary. After giving effect to the
transaction contemplated hereby, MUBM will own one hundred percent (100%) of all
of the share capital of Wide Broad and Wide Broad will be a wholly-owned
subsidiary of MUBM operating under the name “Wide Broad, Ltd.,” a corporation
organized and existing under the laws of the British Virgin Islands.  CHDITN is
currently a wholly-owned subsidiary of Wide Broad and the post share exchange
CHDITN will become a wholly-owned indirect subsidiary of MUBM operating under
the name “Donguan CHDITN Printing Co., Ltd.” a corporation organized and
existing under the laws of the People’s Republic of China.


1.04 Further Assurances. At the Closing and from time to time thereafter, the
Wide Broad Shareholders shall execute such additional instruments and take such
other action as MUBM may reasonably request, without undue cost to the Wide
Broad Shareholders in order to more effectively sell, transfer, and assign clear
title and ownership in the Wide Broad Share Capital to MUBM.


1.05 Closing and Parties. The Closing contemplated hereby shall be held at a
mutually agreed upon time and place on or before July __, 2009, or on another
date to be agreed to in writing by the parties (the "Closing Date”). The
Agreement may be closed at any time following approval by a majority of the
Board of Directors of MUBM and by a majority of the Board of Directors of the
Wide Broad and the approval of the Wide Broad Shareholders. The Closing may be
accomplished by wire, express mail, overnight courier, conference telephone call
or as otherwise agreed to by the respective parties or their duly authorized
representatives.


 1.06 Closing Events.


(a)  
MUBM Deliveries. Subject to fulfillment or waiver of the conditions set forth in
Article IV, MUBM shall deliver to the Wide Broad Shareholders at Closing all the
following:



(i)  
A certificate of good standing from the Department of the Secretary of the State
of Florida, issued as of a date within ten days prior to the Closing Date,
certifying that MUBM is in good standing as a corporation in the State of
Florida;

(ii)  
Incumbency and specimen signature certificates dated as of the Closing Date with
respect to the officers of MUBM executing this Agreement and any other document
delivered pursuant hereto on behalf of MUBM;

(iii)  
Copies of the resolutions/consents of MUBM’s board of directors and shareholder
minutes or consents authorizing the execution and performance of this Agreement
and the contemplated transactions, certified by the secretary or an assistant
secretary of MUBM as of the Closing Date;

(iv)  
The certificate contemplated by Section 4.01, duly executed by the chief
executive officer of MUBM;

(v)  
The certificate contemplated by Section 4.02, dated the Closing Date, signed by
the chief executive officer of MUBM;

(vi)  
Certificates for 20,000,000 shares of MUBM Common Stock newly issued in the name
of the Wide Broad Shareholders;  and

(vii)  
A certified shareholder list of MUBM evidencing the cancellation of the Control
Shares; and

(viii)  
An executed lockup agreement restricting the sale or transfer of 550,000 shares
of MUBM common stock held in the name of Maurice and 150,000 shares of MUBM
common stock held in the name of Robin Beugeltas for a period of six months from
the date of Closing; and

(ix)  
MUBM shall have transferred all responsibilities and authorization to Wide
Broad’s counsel and/or the newly appointed officers of MUBM regarding the
contact and account with Guardian Registrar & Transfer, Inc. and shall be
current on all payments thereto; and

(x)  
Delivery of the Note and Collateral to escrow as set forth in Section 5.06
below; and

(xi)  
In addition to the above deliveries, MUBM shall take all steps and actions as
the Wide Broad Shareholders may reasonably request or as may otherwise be
reasonably necessary to consummate the transactions contemplated hereby.



(b)  
Wide Broad Deliveries. Subject to fulfillment or waiver of the conditions set
forth in Article V, the  Wide Broad Shareholders shall deliver to MUBM at
Closing all the following:


 
(i)  
Incumbency and specimen signature certificates dated the Closing Date with
respect to the officers executing this Agreement and any other document
delivered pursuant;

(ii)  
Copies of resolutions/consents of the board of directors of Wide Broad
authorizing the execution and performance of this Agreement and the contemplated
transactions, certified by the secretary or an assistant secretary of Wide Broad
as of the Closing Date;

(iii)  
The certificate contemplated by Section 5.01, executed by the Wide Broad
Shareholders; and

(iv)  
The certificate contemplated by Section 5.02, dated as of the Closing Date,
signed by the chief executive officer of Wide Broad;

(v)  
In addition to the above deliveries, Wide Broad and/or the Wide Broad
Shareholders shall take all steps and actions as MUBM may reasonably request or
as may otherwise be reasonably necessary to consummate the transactions
contemplated hereby, including the delivery of the Wide Broad Share Capital duly
endorsed in favor of MUBM;

(vi)  
Delivery of Schedule 3.02(b) pursuant to Section 3.02(b) below.

(vii)  
Shall pay in full and tender the Purchase Money as set forth in Section 5.06
below; and

 
1.07 Director and Officer Resignations.


At Closing, the current Board of Directors of MUBM shall appoint such director
nominees as may be designated by the Wide Broad Shareholders to fill vacancies
on the Board of Directors of MUBM, and, thereafter, the current directors of
MUBM shall resign.  The appointment of such director nominees shall be comprised
of no less than %50 independent board members as defined by the NYSE Amex
Company Guide as amended from time to time.  At Closing, the current Board of
Directors of MUBM shall also appoint and cause to be formed an independent audit
committee consisting of no less than two independent finance experts as defined
by the NYSE Amex Company Guide as amended from time to time. In addition, at
closing all officers of MUBM shall tender their resignations to the Board of
Directors, and new officers of MUBM shall be appointed by the newly appointed
Board of Directors of MUBM.  All such director and officer resignations shall be
in compliance with the Securities Exchange Act of 1934, as amended, and pursuant
to a previously filed Information Statement on Schedule 14F-1 filed by MUBM.


ARTICLE II
REPRESENTATIONS, COVENANTS AND WARRANTIES OF MUBM


As an inducement to, and to obtain the reliance of the Wide Broad Shareholders
and Wide Broad, MUBM and Maurice, jointly and severally, represent, promise and
warrant as follows:


2.01           Organization.
MUBM is, and will be at Closing, a corporation duly organized, validly existing,
and in good standing under the laws of the State of Florida and has the
corporate power and is and will be duly authorized, qualified, franchised, and
licensed under all applicable laws, regulations, ordinances, and orders of
public authorities to own all of its properties and assets and to carry on its
business in all material respects as it is now being conducted, and there are no
other jurisdictions in which it is not so qualified in which the character and
location of the assets owned by it or the nature of the material business
transacted by it requires qualification, except where failure to do so would not
have a material adverse effect on its business, operations, properties, assets
or condition. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not, violate any provision of MUBM’s Articles of
Incorporation or Bylaws, or other agreement to which it is a party or by which
it is bound.


2.02           Approval of Agreement; Enforceability.
MUBM has full power, authority, and legal right and has taken, or will take, all
action required by law, its Articles of Incorporation, Bylaws, and otherwise to
execute and deliver this Agreement and to consummate the transactions herein
contemplated.  The board of directors of MUBM has authorized and approved the
execution, delivery, and performance of this Agreement. This Agreement, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of MUBM and Maurice enforceable in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.  The MUBM shareholders will not have dissenter’s rights
with respect to any of the transactions contemplated herein.




2.03           Capitalization.


The authorized capitalization of MUBM consists of 100,000,000 shares of common
stock, $0.001 par value, of which 9,043,214 were issued and outstanding
immediately prior to Closing. There are 5,000,000 authorized shares of blank
check preferred stock, $.001 par value, and no shares outstanding. There are,
and at the Closing, there will be no outstanding subscriptions, options,
warrants, convertible securities, calls, rights, commitments or agreements
calling for or requiring issuance or transfer, sale or other disposition of any
shares of capital stock of the Company or calling for or requiring the issuance
of any securities or rights convertible into or exchangeable (including on a
contingent basis) for shares of capital stock.  All of the outstanding shares of
MUBM are duly authorized, validly issued, fully paid and non-assessable and not
issued in violation of the preemptive or other right of any person.  There are
no dividends due, to be paid or in arrears with respect to any of the capital
stock of Company.


2.04           Financial Statements.
(i)  MUBM has previously delivered to Wide Broad an audited balance sheet of
MUBM as of December 31, 2008, and the related statements of operations,
stockholders' equity (deficit), and cash flows for the fiscal year ended
December 31, 2008, including the notes thereto, and an unaudited balance sheet
of MUBM as of March 31, 2009, and the related unaudited statements of
operations, stockholders’ equity (deficit), and cash flows for the fiscal
quarter ended March 31, 2009 (collectively the “Financial Statements”) and the
accompanying auditor’s report to the effect that such audited financial
statements contain all adjustments (all of which are normal recurring
adjustments) necessary to present fairly the results of operations and financial
position for the periods and as of the dates indicated.


(ii)  The Financial Statements of MUBM delivered pursuant to Section 2.04(i)
have been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved as explained in the notes
to such financial statements. The MUBM Financial Statements present fairly, in
all material respects, as of the closing date, the financial position of MUBM.
MUBM will not have, as of the Closing Date, any liabilities, obligations or
claims against it (absolute or contingent), and all assets reflected on such
financial statements present fairly the assets of MUBM in accordance with
generally accepted accounting principles.


(iii)  MUBM has filed or will file as the Closing Date its tax returns required
to be filed for its two most recent fiscal years and will pay all taxes due
thereon.  All such returns and reports are accurate and correct in all material
respects.  MUBM has no liabilities with respect to the payment of any federal,
state, county, local, or other taxes (including any deficiencies, interest, or
penalties) accrued for or applicable to the period ended on the closing date and
all such dates and years and periods prior thereto and for which MUBM may at
said date have been liable in its own right or as transferee of the assets of,
or as successor to, any other corporation or entity, except for taxes accrued
but not yet due and payable, and to the best knowledge of MUBM, no deficiency
assessment or proposed adjustment of any such tax return is pending, proposed or
contemplated.  None of such income tax returns has been examined or is currently
being examined by the Internal Revenue Service and no deficiency assessment or
proposed adjustment of any such return is pending, proposed or
contemplated.  MUBM has not made any election pursuant to the provisions of any
applicable tax laws (other than elections that relate solely to methods of
accounting, depreciation, or amortization) that would have a material adverse
affect on MUBM, its financial condition, its business as presently conducted or
proposed to be conducted, or any of its respective properties or material
assets.  There are no outstanding agreements or waivers extending the statutory
period of limitation applicable to any tax return of MUBM.


2.05           Information.
The information concerning MUBM set forth in this Agreement is complete and
accurate in all respects and does not contain any untrue statement of a fact or
omit to state a fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.  MUBM shall cause the
information delivered by it pursuant hereto to the Wide Broad Shareholders to be
updated after the date hereof up to and including the Closing Date.


2.06           Absence of Certain Changes or Events.
Except as set forth in this Agreement, since the date of the most recent MUBM
balance sheet described in Section 2.04 and included in the information referred
to in Section 2.05:


(a)  There has not been: (i) any adverse change in the business, operations,
properties, level of inventory, assets, or condition of MUBM; or (ii) any
damage, destruction, or loss to MUBM (whether or not covered by insurance)
adversely affecting the business, operations, properties, assets, or conditions
of MUBM;


(b)  MUBM has not: (i) amended its Articles of Incorporation or Bylaws; (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are extraordinary or material
considering the business of MUBM; (iv) made any material change in its method of
management, operation, or accounting; (v) entered into any other material
transactions; (vi) made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or termination pay to any
present or former officer or employee; (vii) increased the rate of compensation
payable or to become payable by it to any of its officers or directors or any of
its employees whose monthly compensation exceeds $1,000; or (viii) made any
increase in any profit-sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement
made to, for, or with its officers, directors, or employees;


(c)  MUBM has not: (i) granted or agreed to grant any options, warrants, or
other rights for its stocks, bonds, or other corporate securities calling for
the issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except liabilities incurred in the ordinary course of business;
(iii) paid any material obligation or liability (absolute or contingent) other
than current liabilities reflected in or shown on the most recent MUBM balance
sheet and current liabilities incurred since that date in the ordinary course of
business; (iv) sold or transferred, or agreed to sell or transfer, any of its
material assets, properties, or rights (except assets, properties, or rights not
used or useful in its business which, in the aggregate have a value of less than
$5,000 or canceled, or agreed to cancel, any debts or claims (except debts and
claims which in the aggregate are of a value of less than $5,000); (v) made or
permitted any amendment or termination of any contract, agreement, or license to
which it is a party if such amendment or termination is material, considering
the business of MUBM; or (vi) issued, delivered, or agreed to issue or deliver
any stock, bonds, or other corporate securities including debentures (whether
authorized and unissued or held as treasury stock); and


(d)  MUBM has not become subject to any law, order, investigation, inquiry,
grievance or regulation which materially and adversely affects, or in the future
would be reasonably expected to adversely affect, the business, operations,
properties, assets, or condition of MUBM.


2.07           Litigation and Proceedings.
There are no material actions, suits, claims, or administrative or other
proceedings pending, asserted or unasserted, threatened by or against MUBM or
adversely affecting MUBM or its properties, at law or in equity, before any
court or other governmental agency or instrumentality, domestic or foreign, or
before any arbitrator of any kind.  MUBM is not in default of any judgment,
order, writ, injunction, decree, award, rule, or regulation of any court,
arbitrator, or governmental agency or instrumentality.


2.08           Compliance With Laws; Government Authorization.
(a) MUBM and its officers and directors have complied with all federal, state,
county and local laws, ordinances, regulations, inspections, orders, judgments,
injunctions, awards or decrees applicable to it or its business, including
federal and state securities laws.  MUBM and its officers, directors and
beneficial owners are not under investigation by any federal, state, county or
local authorities, including the Commission. MUBM and its officers, directors
and beneficial owners have not received notification from any federal, state,
county, or local authorities, including the Commission,  that it or any of its
officers or directors will be the subject of a legal action or that the
Commission’s Division of Enforcement will be recommending to the Commission that
a Federal District Court or Commission administrative action or any other action
be filed or taken against MUBM and its officers, directors and beneficial
owners.


(b)  MUBM has all licenses, franchises, permits, and other governmental
authorizations that are legally required to enable it to conduct its business in
all material respects as conducted on the date of this Agreement.  No
authorization, approval, consent, or order of, or registration, declaration, or
filing with, any court or other governmental body is required in connection with
the execution and delivery by MUBM of this Agreement and the consummation by
MUBM of the transactions contemplated hereby.




2.09           Securities and Exchange Commission Compliance of MUBM.  MUBM has
a class of securities registered pursuant to Section 12 of the Securities
Exchange Act of 1934, as amended (“Exchange Act”) and has complied in all
respects with Rule 14(a) and 14(c) of the Exchange Act, and with Sections 13 and
15(d) of the Exchange Act, and MUBM, its management and beneficial owners have
complied in all respects with Sections 13(d) and 16(a) of the Exchange Act.


2.10           Contract Defaults.
MUBM is not in default under the terms of any outstanding contract, agreement,
lease, or other commitment, and there is no event of default or other event
which, with notice or lapse of time or both, would constitute a default in any
respect under any such contract, agreement, lease, or other commitment.


2.11           No Conflict With Other Instruments.
The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust, or other material contract, agreement, or instrument to
which MUBM is a party or to which any of its properties or operations are
subject.


2.12           Subsidiary.
MUBM does not own either beneficially or of record any equity interest in any
other company.  MUBM does not have a predecessor as that term is defined under
generally accepted accounting principles or Regulation S-X promulgated by the
Securities and Exchange Commission.


2.13           MUBM Documents.
MUBM has delivered to the Wide Broad Shareholders copies of the following
documents, which are collectively referred to as the "MUBM Documents" and which
consist of the following dated as of the date of execution of this Agreement,
all certified by a duly authorized officer of MUBM as complete, true, and
accurate:


(a)  A copy of the Articles of Incorporation and Bylaws of MUBM in effect as of
the date of this Agreement;


(b)  A copy of resolutions adopted by the board of directors of MUBM approving
this Agreement and the transactions herein contemplated;


(c)  A document setting forth a description of any material adverse change in
the business, operations, property, inventory, assets, or condition of MUBM
since the most recent MUBM balance sheet required to be provided pursuant to
Section 2.04 hereof, updated to the Closing Date;


(d) MUBM tax returns required to be filed for its two most recent fiscal years;


2.14           Quotation on the OTC Bulletin Board.  MUBM’s Common Stock is
quoted in good standing on the OTC Bulletin Board under the symbol “MUBM” and
MUBM will retain such quotation and standing on the OTC Bulletin Board until the
Closing of the transactions contemplated herein, without a penalty such as
receipt of an “E” or otherwise being penalized by NASD or the OTCBB.


2.15           Delivery of Shareholder List.  Upon execution of this agreement,
MUBM shall deliver a certified shareholder list from its transfer agent setting
forth the name of each MUBM shareholder, the number of shares held by each,
dated as of a date within fifteen days of closing and whether such shares held
are restricted securities. In connection therewith, MUBM represents that none of
its shareholders are nominees for any other person.


2.16  
Liabilities, Indebtedness, etc.

As of the Closing Date, MUBM shall not have any assets, liabilities or
indebtedness as such terms are defined by Generally Accepted Accounting
Principles.


ARTICLE III
REPRESENTATIONS, COVENANTS, WARRANTIES OF THE WIDE BROAD SHAREHOLDERS AND WIDE
BROAD
As an inducement to, and to obtain the reliance of MUBM, the Wide Broad
Shareholders and Wide Broad, jointly and severally, represent and warrant as
follows:


3.01 Organization.
(a)  Wide Broad and CHDITN are corporations duly organized, validly existing and
in good standing, and no certificates of dissolution have been filed under the
laws of the People’s Republic of China or the BVI.  Each of Wide Broad and
CHDITN has all requisite authority and power (corporate and other), governmental
licenses, authorizations, consents and approvals to carry on their respective
businesses as presently conducted and to own, hold and operate their respective
properties and assets as now owned, held and operated.  Wide Broad has delivered
or made available to MUBM a true and correct copy of their organizational
documents and the organizational documents of CHDITN, each as amended to
date.  Neither the Company nor CHDITN is in violation of any of the provisions
of its respective organizational documents.


(b) Except for CHDITN, Wide Broad does not directly or indirectly own any equity
or similar interest in, or any interest convertible or exchangeable or
exercisable for, any equity or similar interest in, any corporation,
partnership, joint venture or other business association or entity.  Wide Broad
is the direct or indirect owner of all outstanding shares of capital stock of
CHDITN and all such shares are duly authorized, validly issued, fully paid and
nonassessable.  All of the outstanding shares of capital stock of CHDITN are
owned by Wide Broad free and clear of all liens, charges, claims or encumbrances
or rights of others.  There are no outstanding subscriptions, options, warrants,
puts, calls, rights, exchangeable or convertible securities or other commitments
or agreements of any character relating to the issued or unissued capital stock
or other securities of CHDITN, or otherwise obligating Wide Broad or CHDITN to
issue, transfer, sell, purchase, redeem or otherwise acquire any such
securities.
 
3.02  Capital Structure.
(a)  The authorized capital stock of Wide Broad consists of (i) 1,000 shares,
$1.00 par value, of which there are issued and outstanding, 1,000 ordinary
shares.  There are no other outstanding shares or voting securities and no
outstanding commitments to issue any shares or voting securities after the date
hereof.  All outstanding Wide Broad securities are duly authorized, validly
issued, fully paid and non-assessable and are free of any liens or encumbrances
other than any liens or encumbrances created by or imposed upon the holders
thereof, and are not subject to preemptive rights or rights of first refusal
created by statute, the organizational documents of Wide Broad or any agreement
to which Wide Broad is a party or by which it is bound.  There are no options,
warrants, calls, rights, commitments or agreements of any character to which
Wide Broad is a party or by which it is bound obligating Wide Broad to issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any shares of Wide Broad or obligating Wide Broad to
grant, extend, change the price of, or otherwise amend or enter into any such
option, warrant, call, right, commitment or agreement.  There are no contracts,
commitments or agreements relating to voting, purchase or sale of Wide Broad’s
shares between or among Wide Broad and any of its shareholders, or among any of
the Wide Broad shareholders.


(b)Set forth on Schedule 3.02(b) is the following: (i) the name and address of
each person owning any capital stock or other equity interest in Wide Broad;
(ii) the certificate number of each certificate evidencing shares of capital
stock or any other equity interest issued by Wide Broad, (iii) the number of
shares of capital stock or any other equity interest  evidenced by each such
certificate, (iv) the date of issuance thereof and, in the case of cancellation,
the date of cancellation.  Each Wide Broad Shareholder represents and warrants
that such person has good, valid and marketable title to, all the equity
interests of Wide Broad designated on Schedule 3.02(b) as owned by such Wide
Broad Shareholder.


3.03           Approval of Agreement; Enforceability.
Wide Broad has full power, authority, and legal right and has taken, or will
take, all action required by law, its constituent documents, or otherwise to
execute and deliver this Agreement and to consummate the transactions herein
contemplated. The board of directors of Wide Broad has authorized and approved
the execution, delivery, and performance of this Agreement and the transactions
contemplated hereby, subject to the approval of the Wide Broad Shareholder,
which has been obtained, and compliance with any laws, rules or policies of the
government of the British Virgin Islands.  This Agreement, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Wide Broad Shareholders and Wide Broad enforceable in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.


3.04           Financial Statements.
(a)  Wide Broad has previously delivered to MUBM a copy of an audited balance
sheet of Wide Broad as of December 31, 2008 and December 31, 2007 and the
related audited statements of operations, cash flows, and share capital for the
period since inception through December 31, 2008 including the notes thereto to
the effect that such financial statements contain all adjustments (all of which
are normal recurring adjustments) necessary to present fairly the results of
operations and financial position for the periods and as of the dates indicated.


(b)  The audited financial statements delivered pursuant to Section 3.04(a) have
been prepared in accordance with generally accepted accounting principles
consistently applied in the United States, throughout the periods involved. The
financial statements of Wide Broad present fairly, as of their respective dates,
the financial position of Wide Broad.  Wide Broad did not have, as of the date
of any such balance sheets, except as and to the extent reflected or reserved
against therein, any liabilities or obligations (absolute or contingent) which
should be reflected in any financial statements or the notes thereto prepared in
accordance with generally accepted accounting principles in the United States,
and all assets reflected therein present fairly the assets of Wide Broad, in
accordance with generally accepted accounting principles in the United States.
The statements of revenue and expenses and cash flows present fairly the
financial position and results of operations of Wide Broad as of their
respective dates and for the respective periods covered thereby.


3.05           Outstanding Warrants and Options.
Wide Broad has no issued warrants or options, calls, or commitments of any
nature relating to the Wide Broad Share Capital, except as previously disclosed
in writing to MUBM.


3.06           Information.
The information concerning Wide Broad set forth in this Agreement is complete
and accurate in all material respects and does not contain any untrue statement
of a material fact or omit to state a material fact required to make the
statements made, in light of the circumstances under which they were made, not
misleading.  Wide Broad shall cause the information required to be delivered by
them pursuant to this Agreement to MUBM to be updated after the date hereof up
to and including the Closing Date.


3.07           Absence of Certain Changes or Events.
Except as set forth in this Agreement, since the date of the most recent Wide
Broad balance sheet described in Section 3.04 and included in the information
referred to in Section 3.06:


(a) There has not been: (i) any material adverse change in the business,
operations, properties, level of inventory, assets, or condition of Wide Broad
or CHDITN; or (ii) any damage, destruction, or loss to Wide Broad or CHDITN
materially and adversely affecting the business, operations, properties, assets,
or conditions of Wide Broad or CHDITN;


(b)  Wide Broad and CHDITN have not: (i) amended its constituent documents; (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to holders of share capital
or purchased or redeemed, or agreed to purchase or redeem, any of its share
capital; (iii) waived any rights of value which in the aggregate are
extraordinary and material considering the business of Wide Broad or CHDITN;
(iv) made any material change in its method of accounting; (v) entered into any
other material transactions other than those contemplated by this Agreement;
(vi) made any material accrual or material arrangement for or payment of bonuses
or special compensation of any kind or any severance or termination pay to any
present or former officer or employee; or (vii) made any material increase in
any profit-sharing, bonus, deferred compensation, insurance, pension,
retirement, or other employee benefit plan, payment, or arrangement made to,
for, or with their officers, directors, or employees;


(c)  Wide Broad and CHDITN have not (i) granted or agreed to grant any options,
warrants, or other rights for its share capital, bonds, or other corporate
securities calling for the issuance thereof, except as previously disclosed in
writing to MUBM; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (iii) paid any
material obligation or liability (absolute or contingent) other than current
liabilities reflected in or shown on the most recent Wide Broad balance sheet
and current liabilities incurred since that date in the ordinary course of
business; (iv) sold or transferred, or agreed to sell or transfer, any of its
material assets, properties, or rights, or agreed to cancel any material debts
or claims; (v) made or permitted any amendment or termination of any contract,
agreement, or license to which it is a party if such amendment or termination is
material, considering the business of Wide Broad; or (vi) issued, delivered, or
agreed to issue or deliver any share capital, bonds, or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock); and


(d)  To the best knowledge of Wide Broad and its shareholders and principals, it
has not become subject to any law or regulation which materially and adversely
affects, or in the future would be reasonably expected to adversely affect, the
business, operations, properties, assets, or condition of Wide Broad.


3.08           Litigation and Proceedings.
There are no material actions, suits, or proceedings pending or, to the
knowledge of Wide Broad, threatened by or against Wide Broad or CHDITN or
adversely affecting Wide Broad or CHDITN, at law or in equity, before any court
or other governmental agency or instrumentality, domestic or foreign, or before
any arbitrator of any kind.  Wide Broad does not have any knowledge of any
default on its part with respect to any judgment, order, writ, injunction,
decree, award, rule, or regulation of any court, arbitrator, or governmental
agency or instrumentality.


3.09           Material Contract Defaults.
Wide Broad and CHDITN are not in default in any material respect under the terms
of any outstanding contract, agreement, lease, or other commitment which is
material to the business, operations, properties, assets, or condition of Wide
Broad, and there is no event of default or other event which, with notice or
lapse of time or both, would constitute a default in any material respect under
any such contract, agreement, lease, or other commitment in respect of which
Wide Broad has not taken adequate steps to prevent such a default from
occurring.


3.10           No Conflict With Other Instruments.
The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust or other material contract, agreement, or instrument to
which Wide Broad or CHDITN is a party or to which any of its properties or
operations are subject.


3.11           Governmental Authorizations.
Wide Broad and CHDITN have all licenses, franchises, permits, and other
governmental authorizations that are legally required to enable it to conduct
its business in all material respects as conducted on the date of this
Agreement.  No authorization, approval, consent, or order of, or registration,
declaration, or filing with, any court or other governmental body is required in
connection with the execution and delivery by Wide Broad of this Agreement and
the consummation by Wide Broad of the transactions contemplated hereby.


3.12           Compliance With Laws and Regulations.
Wide Broad and CHDITN have complied with all applicable statutes and regulations
of any governmental entity or agency thereof having jurisdiction over Wide Broad
or CHDITN, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets, or condition of
Wide Broad or CHDITN or except to the extent that noncompliance would not result
in the occurrence of any material liability for Wide Broad. The consummation of
this transaction will comply with all applicable laws, rules and policies of the
government of the People’s Republic of China, the Ministry of Commerce of the
Peoples’ Republic of China and the Peoples’ Republic of China State
Administration of Foreign Exchange.


3.13           Subsidiaries.
Except as disclosed in the financial statements of Section 3.04 hereof, Wide
Broad does not own beneficially or of record equity securities in any subsidiary
that has not been previously disclosed to MUBM.


3.14           Wide Broad Documents.
Wide Broad has delivered to MUBM the following documents, which are collectively
referred to as the "Wide Broad Documents" and which consist of the following
dated as of the date of execution of this Agreement, all certified by the Chief
Executive Officer of Wide Broad as complete, true, and accurate:


(a)                      A copy of all of CHDITN Holding’s constituent documents
and all amendments thereto in effect as of the date of this Agreement;


(b)   Copies of resolutions adopted by the board of directors of Wide Broad
approving this Agreement and the transactions herein contemplated;


(c)  A document setting forth a description of any material adverse change in
the business, operations, property, inventory, assets, or condition of Wide
Broad since the most recent Wide Broad balance sheet required to be provided
pursuant to Section 3.04 hereof, updated to the Closing Date;


(d)   A legal opinion from a Peoples’ Republic of China licensed law firm
stating that consummation of this transaction will comply with all applicable
laws, rules and policies of the government of the People’s Republic of China,
the Ministry of Commerce of the Peoples’ Republic of China and the Peoples’
Republic of China State Administration of Foreign Exchange.


ARTICLE IV
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE WIDE BROAD SHAREHOLDERS AND WIDE
BROAD


The obligations of the Wide Broad Shareholders and Wide Broad under this
Agreement are subject to the satisfaction or waiver, at or before the Closing
Date, of the following conditions:


4.01           Accuracy of Representations.
The representations and warranties made by MUBM in this Agreement were true when
made and shall be true at the Closing Date with the same force and effect as if
such representations and warranties were made at and as of the Closing Date, and
MUBM shall have performed or complied with all covenants and conditions required
by this Agreement to be performed or complied with by MUBM prior to or at the
Closing.  The Wide Broad Shareholders shall be furnished with a certificate,
signed by a duly authorized officer of MUBM and dated the Closing Date, to the
foregoing effect.


4.02           Officer's Certificate.
The Wide Broad Shareholders shall have been furnished with a certificate dated
the Closing Date and signed by the duly authorized Chief Executive Officer of
MUBM to the effect that to such officer's best knowledge no litigation,
proceeding, investigation, or inquiry is pending or, to the best knowledge of
MUBM threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement.  Furthermore,
based on a certificate of good standing, and MUBM’s own documents and
information, the certificate shall represent, to the best knowledge of the
officer, that:


(a)  This Agreement has been duly approved by MUBM’s board of directors and has
been duly executed and delivered in the name and on behalf of MUBM by its duly
authorized officer pursuant to, and in compliance with, authority granted by the
board of directors of MUBM pursuant to a majority consent;


(b)  There have been no adverse changes in MUBM up to and including the date of
the certificate;


(c)           All conditions required by this Agreement have been met,
satisfied, or performed by MUBM;


(d)                      All authorizations, consents, approvals, registrations,
reports, schedules and/or filings with any governmental body including the
Securities and Exchange Commission, agency, or court have been obtained or will
be obtained by MUBM and all of the documents obtained by MUBM are in full force
and effect or, if not required to have been obtained, will be in full force and
effect by such time as may be required; and


(e)  There is no claim action, suit, proceeding, inquiry, or investigation at
law or in equity by any public board or body pending or threatened against MUBM,
wherein an unfavorable decision, ruling, or finding could have an adverse effect
on the financial condition of MUBM, the operation of MUBM, or the transactions
contemplated herein, or any agreement or instrument by which MUBM is bound or in
any way contests the existence of MUBM.


4.03  No Litigation.
As of the Closing, there shall not be pending any litigation to which MUBM, the
Wide Broad Shareholder, or Wide Broad is a party and which is reasonably likely
to have a material adverse effect on the business of MUBM or the contemplated
transactions.


4.04                      Results of Due Diligence Investigation.
The Wide Broad Shareholders shall be satisfied with the results of their due
diligence investigation of MUBM, in his sole discretion.


4.05                      MUBM Shall Have No Assets or Liabilities as of
Closing.
As of the Closing, MUBM shall have no assets or liabilities as such term is
defined by U.S. generally accepted accounting principles.


4.06. MUBM’s Outstanding Capital Stock at Closing.
As of the Closing, the total outstanding capital stock of MUBM shall consist of
20,398,304 shares of common stock, after giving effect to the 1 for 4 reverse
split, the retirement of the Control Shares and the 20,000,000 share issuance
and transfer contemplated hereby, and there shall be no options, warrants,
employee compensation or other rights to issue common stock or preferred stock
issued or outstanding.


4.07   MUBM Shall Have Filed and Mailed a Schedule 14F-1.
MUBM shall have filed with the Commission and mailed to its shareholders of
record an Information Statement on Schedule 14F-1, and ten days shall have
passed since the date on which it was mailed to shareholders of record.


4.08 Delivery of Lock-Out Agreement
MUBM and Maurice shall cause to be executed and deliver a lockup agreement
restricting the sale or transfer of 550,000 (137,500 post reverse split) shares
of MUBM common stock held in the name of Maurice and 150,000 (37,500 post
reverse split) shares of MUBM common stock held in the name of Robin Beugeltas
for a period of six months from the date of Closing; and


4.09                      No Material Adverse Change.
There shall not be any change in, or effect on, either of Wide Broad’s or MUBM’s
assets, financial condition, operating results, customer and employee relations,
or business prospects or the financial statements previously supplied by Wide
Broad or MUBM which is, or may reasonably be expected to be, materially adverse
to the business, operations (as now conducted), assets, prospects or condition
(financial or otherwise), of Wide Broad or MUBM or to the contemplated
transactions.


4.10  MUBM’s Over-The-Counter Bulletin Board Quotation.
As of the Closing, the common stock of MUBM shall be quoted on FINRA’s
Over-The-Counter Bulletin Board, and shall be in good standing without an “E” or
any other penalty being imposed by FINRA or the OTCBB.


4.11           Good Standing.
The Wide Broad Shareholders shall have received a certificate of good standing
from the appropriate authority, dated as of the date within five days prior to
the Closing Date, certifying that MUBM is in good standing as a corporation in
the State of Florida.


4.12 MUBM’s Disposal of Subsidiaries
MUBM shall have disposed of any subsidiaries, if applicable.


4.13  MUBM’s Responsibility for filing Form 10-Q
MUBM shall have acknowledged in writing to Wide Broad its responsibility to
prepare and file, and bear the cost of, MUBM’s Form 10-Q for the quarter ended
June 30, 2009 which must be filed with the Commission on or about July 15, 2009.


4.14           Other Items.
The Wide Broad Shareholders shall have received from MUBM such other documents,
legal opinions, certificates, or instruments relating to the transactions
contemplated hereby as the Wide Broad Shareholders may reasonably request.


ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF MUBM


The obligations of MUBM under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:


5.01           Accuracy of Representations.
The representations and warranties made by the Wide Broad Shareholders and Wide
Broad in this Agreement were true when made and shall be true at the Closing
Date with the same force and affect as if such representations and warranties
were made at and as of the Closing Date (except for changes therein permitted by
this Agreement), and the Wide Broad Shareholders and/or Wide Broad shall have
performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by them prior to or at the
Closing.  MUBM shall be furnished with a certificate, signed by the Wide Broad
Shareholders and dated the Closing Date, to the foregoing effect.


5.02           Officer's Certificate.
MUBM shall have been furnished with a certificate dated the Closing Date and
signed by the duly authorized Chief Executive Officer of Wide Broad to the
effect that no litigation, proceeding, investigation, or inquiry is pending or,
to the best knowledge of Wide Broad, threatened, which might result in an action
to enjoin or prevent the consummation of the transactions contemplated by this
Agreement.  Furthermore, based on Wide Broad’s own documents, the certificate
shall represent, to the best knowledge of the officer, that:


(a)  This agreement has been duly approved by Wide Broad’s board of directors
and stockholders and has been duly executed and delivered in the name and on
behalf of Wide Broad by its duly authorized officer pursuant to, and in
compliance with, authority granted by the board of directors of Wide Broad;


(b)  Except as provided or permitted herein, there have been no material adverse
changes in Wide Broad up to and including the date of the certificate;


(c)                      All material conditions required by this Agreement have
been met, satisfied, or performed by Wide Broad and/or the Wide Broad
Shareholders;


(d)  All authorizations, consents, approvals, registrations, and/or filings with
any governmental body, agency, or court required in connection with the
execution and delivery of the documents by Wide Broad and/or the Wide Broad
Shareholders have been obtained and are in full force and effect or, if not
required to have been obtained will be in full force and effect by such time as
may be required; and


(e)  There is no material action, suit, proceeding, inquiry, or investigation at
law or in equity by any public board or body pending or threatened against Wide
Broad, wherein an unfavorable decision, ruling, or finding would have a material
adverse affect on the financial condition of Wide Broad, the operation of Wide
Broad, for the transactions contemplated herein, or any material agreement or
instrument by which Wide Broad is bound or would in any way contest the
existence of Wide Broad.


5.03  No Litigation.
As of the Closing, there shall not be pending any litigation to which MUBM, any
of the Wide Broad Shareholders or Wide Broad is a party and which is reasonably
likely to have a material adverse effect on the business of Wide Broad or the
contemplated transactions.


5.04                      Results of Due Diligence Investigation.
MUBM shall be satisfied with the results of its due diligence investigation of
Wide Broad, in its sole discretion.


5.05                      No Material Adverse Change.
There shall not be any change in, or effect on, Wide Broad’s or MUBM’s assets,
financial condition, operating results, customer and employee relations, or
business prospects or the financial statements previously supplied by Wide Broad
or MUBM which is, or may reasonably be expected to be, materially adverse to the
business, operations (as now conducted), assets, prospects or condition
(financial or otherwise), of the Wide Broad Shareholders or Wide Broad or to the
contemplated transactions.


5.06 Purchase Money.
Upon signing this Agreement the Wide Broad Shareholders shall pay into escrow an
amount equal to $600,000 (the “Purchase Money”) as additional consideration and
against delivery of a receipt and satisfaction.  The $600,000 shall consist of:
(i) a non-refundable deposit of $35,000 which shall be disbursed to Maurice for
his immediate use (ii) a collateralized promissory note in the amount of
$565,000 (the “Note”) delivered prior to Closing and which shall remain in
escrow until Closing and pending satisfaction or waiver of the terms and
conditions of this Agreement and (iii) 3,000,000 post reverse split shares (the
“Collateral”) which shall be allocated from the MUBM Common Stock and held in
the name of “Greentree Financial Group, Inc. (USA) Escrow Account” post Closing
until either the Note is satisfied in full or an Event of Default (as defined in
the Note) has occurred.  The Purchase Money, Note and Collateral shall be held
in the escrow account of Greentree Financial Group, Inc. (USA) and disbursed
pursuant to the terms hereto.


5.07           Other Items.
MUBM shall have received from the Wide Broad Shareholders and/or Wide Broad such
other documents, legal opinions, certificates, or instruments relating to the
transactions contemplated hereby as MUBM may reasonably request.


ARTICLE VI
COVENANTS RELATING TO CHDITN


6.01 CHDITN is currently an indirect wholly owned subsidiary of Wide Broad and
subsequent to Closing of this Agreement, Wide Broad shall be a wholly owned
subsidiary of MUBM.  Accordingly, CHDITN shall be an indirect wholly owned
subsidiary of MUBM and CHDITN shall continue business under the name of “Donguan
CHDITN Printing Co., Ltd., a corporation organized and existing under the laws
of the People’s Republic of China.




ARTICLE VII
SPECIAL COVENANTS


7.01           Activities of MUBM and Wide Broad
(a)  From and after the date of this Agreement until the Closing Date and except
as set forth in the respective documents to be delivered by MUBM and Wide Broad
pursuant hereto or as permitted or contemplated by this Agreement, MUBM, Wide
Broad and CHDITN will each:


(i)  Carry on its business in substantially the same manner as it has
heretofore;
(ii) Maintain in full force and effect insurance, if any, comparable in amount
and in scope of coverage to that now maintained by it;
(iii) Perform in all material respects all of its obligations under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business;
(iv) Use its best efforts to maintain and preserve its business organization
intact, to retain its key employees, and to maintain its relationships with its
material suppliers and customers;
(v)  Duly and timely file for all taxable periods ending on or prior to the
Closing Date all tax returns required to be filed by or on behalf of such entity
or for which such entity may be held responsible and shall pay, or cause to pay,
all taxes required to be shown as due and payable on such returns, as well as
all installments of tax due and payable during the period commencing on the date
of this Agreement and ending on the Closing Date; and
(vi) Fully comply with and perform in all material respects all obligations and
duties imposed on it by all laws and all rules, regulations, and orders imposed
by governmental authorities.


(b)  From and after the date of this Agreement and except as provided herein
until the Closing Date, MUBM and Wide Broad will each not:


(i)  Make any change in its Articles of Incorporation, Bylaws or constituent
documents;
(ii)  Enter into or amend any material contract, agreement, or other instrument
of any of the types described in such party's documents, except that a party may
enter into or amend any contract, agreement, or other instrument in the ordinary
course of business; and
(iii) Enter into any agreement for the sale of MUBM securities or a merger or
sale of substantially all of the assets of MUBM without the prior written
approval of Wide Broad.


7.02           Access to Properties and Records.
Until the Closing Date, Wide Broad and MUBM will afford to the other party's
officers and authorized representatives and attorneys full access to the
properties, books, and records of the other party in order that each party may
have full opportunity to make such reasonable investigation as it shall desire
to make of the affairs of Wide Broad or MUBM and will furnish the other party
with such additional financial and other information as to the business and
properties of Wide Broad or MUBM as each party shall from time to time
reasonably request.


7.03           Indemnification by Wide Broad and the Wide Broad Shareholder.
(a)           Wide Broad will indemnify and hold harmless MUBM and its directors
and officers, and each person, if any, who controls MUBM within the meaning of
the Securities Act from and against any and all losses, claims, damages,
expenses, liabilities, or other actions to which any of them may become subject
under applicable law (including the Securities Act and the Securities Exchange
Act) and will reimburse them for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any claims or actions,
whether or not resulting in liability, insofar as such losses, claims, damages,
expenses, liabilities, or actions arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in any of the
representations, covenants and warranties set forth herein; or (ii) the breach
of any covenant or agreement set forth herein.  The indemnity set forth herein
shall survive the consummation of the transactions herein for a period of one
year.


(b)           The Wide Broad Shareholders will indemnify and hold harmless MUBM,
its directors and officers, and each person, if any, who controls MUBM within
the meaning of the Securities Act from and against any and all losses, claims,
damages, expenses, liabilities, or other actions to which any of them may become
subject under applicable law (including the Securities Act and the Securities
Exchange Act) and will reimburse them for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any claims or
actions, whether or not resulting in liability, insofar as such losses, claims,
damages, expenses, liabilities, or actions arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact contained in
any of the representations, covenants and warranties set forth herein; or (ii)
the breach of any covenant or agreement set forth herein.  The indemnity set
forth herein shall survive the consummation of the transactions herein for a
period of one year.


7.04 Indemnification by MUBM and Maurice.
(a)   MUBM will indemnify and hold harmless Wide Broad, the Wide Broad
Shareholder, and Wide Broad’s directors and officers, and each person, if any,
who controls Wide Broad within the meaning of the Securities Act from and
against any and all losses, claims, damages, expenses, liabilities, or actions
to which any of them may become subject under applicable law (including the
Securities Act and the Securities Exchange Act) and will reimburse them for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any claims or actions, whether or not resulting in
liability, insofar as such losses, claims, damages, expenses, liabilities, or
actions arise out of or are based upon:  (i) any untrue statement or alleged
untrue statement of a material fact contained in any of the representations,
covenants and warranties set forth herein; or (ii) the breach of any covenant or
agreement set forth herein.  The indemnity set forth herein shall survive the
consummation of the transactions herein for a period of one year.


(b)    Maurice will indemnify and hold harmless Wide Broad, the Wide Broad
Shareholder, and Wide Broad’s directors and officers, and each person, if any,
who controls Wide Broad within the meaning of the Securities Act from and
against any and all losses, claims, damages, expenses, liabilities, or other
actions to which any of them may become subject under applicable law (including
the Securities Act and the Securities Exchange Act) and will reimburse them for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any claims or actions, whether or not resulting in
liability, insofar as such losses, claims, damages, expenses, liabilities, or
actions arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact contained in any of the representations,
covenants and warranties set forth herein; or (ii) the breach of any covenant or
agreement set forth herein.  The indemnity set forth herein shall survive the
consummation of the transactions herein for a period of one year.


7.05           The Issuance of MUBM Common Stock.
MUBM and the Wide Broad Shareholders understand and agree that the consummation
of this Agreement, including the issuance of the MUBM Common Stock to the Wide
Broad Shareholders as contemplated hereby, constitutes the offer and sale of
securities under the Securities Act and applicable state statutes. MUBM and the
Wide Broad Shareholders agree that such transactions shall be consummated in
reliance on an exemption from registration pursuant to the Securities Act of
1933, as amended (the “Act”), provided by Regulation S. Such exemption is based
on the following representations, warranties and covenants made by the Wide
Broad Shareholders.




(a)    Regulation S Representations, Warranties and Covenants.
The Wide Broad Shareholders represent and warrant to, and covenant with, MUBM as
follows:


(1)  
The Wide Broad Shareholder is not a U.S. person and is not acquiring the shares
of common stock of MUBM for the account or for the benefit of any U.S. person
and are not a U.S. person who purchased the shares of common stock in a
transaction that did not require registration under the Act.

(2)  
The Wide Broad Shareholder agrees to resell such common stock only in accordance
with the provisions of Regulation S, pursuant to registration under the Act, or
pursuant to an available exemption from registration.

(3)  
The Wide Broad Shareholder agrees not to engage in hedging transactions with
regard to such securities unless in compliance with the Act.

(4)  
The Wide Broad Shareholder consents to the certificate for the shares of common
stock of MUBM to contain a legend to the effect that transfer is prohibited
except in accordance with the provisions of Regulation S, pursuant to
registration under the Act, or pursuant to an available exemption from
registration, and that hedging transactions involving the shares of common stock
may not be conducted unless in compliance with the Act.

(5)  
The Wide Broad Shareholder acknowledges that MUBM has agreed to refuse to
register any transfer of the shares of common stock not made in accordance with
the provisions of Regulation S, pursuant to registration under the Act, or
pursuant to an available exemption from registration.

(6)  
The Wide Broad Shareholder covenants and represents and warrants in favor of
MUBM that all of the representations and warranties set forth herein shall be
true and correct at the time of Closing as if made on that date.



(b)  In connection with the transaction contemplated by this Agreement, MUBM
shall file, with its counsel, such notices, applications, reports, or other
instruments as may be deemed necessary or appropriate in an effort to document
reliance on such exemptions, and the appropriate regulatory authority in the
countries where the Wide Broad Shareholder resides unless an exemption requiring
no filing is available in such jurisdictions, all to the extent and in the
manner as may be deemed by such parties to be appropriate.


7.06           Securities Filings.
MUBM shall be responsible for the preparation and filing of all Securities Act
and Exchange Act filings that may result from the transactions contemplated in
this Agreement, although counsel for the Wide Broad Shareholders may assist with
the preparation and filing.


7.07           Sales of Securities under Rule 144, If Applicable.
(a)  MUBM will use its best efforts to at all times satisfy the current public
information requirements of Rule 144 promulgated under the Act.


(b)  If any certificate representing any such restricted stock is presented to
MUBM’s transfer agent for registration or transfer in connection with any sales
theretofore made under Rule 144, provided such certificate is duly endorsed for
transfer by the appropriate person(s) or accompanied by a separate stock power
duly executed by the appropriate person(s) in each case with reasonable
assurances that such endorsements are genuine and effective, and is accompanied
by an opinion of counsel satisfactory to MUBM and its counsel that such transfer
has complied with the requirements of Rule 144, as the case may be, MUBM will
promptly instruct its transfer agent to allow such transfer and to issue one or
more new certificates representing such shares to the transferee and, if
appropriate under the provisions of Rule 144, as the case may be, free of any
stop transfer order or restrictive legend.


(c)  Other Representations, Warranties and Covenants.


(1)  
The Wide Broad Shareholders has been furnished with and have carefully read the
periodic reports on Forms 10-K, 10-Q and 8-K filed by MUBM with the Securities
and Exchange Commission.  With respect to individual or partnership tax and
other economic considerations involved in this investment, the Wide Broad
Shareholders confirm that they are not relying on MUBM (or any agent or
representative of MUBM).  The Wide Broad Shareholders have carefully considered
and have, to the extent such persons believe such discussion necessary,
discussed with their own legal, tax, accounting and financial advisers the
suitability of an investment in the common stock for such particular tax and
financial situation.

(2)  
The Wide Broad Shareholders acknowledge that MUBM may be considered a “shell
company” in the context of the transaction with no operations and no significant
assets and that, as a result, the consideration for the Shares far exceeds the
value of the MUBM Common Stock under any recognized criteria of value.  The Wide
Broad Shareholders further acknowledge that they are aware of the quoted prices
for MUBM’s common stock on the OTC Bulletin Board but understand there is no
active trading market for such shares, quotations on the OTCBB represent
inter-dealer prices without retail mark-up, mark-down, or commission, and may
not represent actual transactions, and there is no liquid trading market for
MUBM’s common stock.  As a result, there can be no assurance that the Wide Broad
Shareholders will be able to sell the common stock.

(3)  
The Wide Broad Shareholders have had an opportunity to inspect relevant
documents relating to the organization and business of MUBM. The Wide Broad
Shareholders acknowledge that all documents, records and books pertaining to
this investment which such Wide Broad Shareholder has requested has been made
available for inspection by such Wide Broad Shareholder and their respective
attorney, accountant or other adviser(s).

(4)  
The Wide Broad Shareholders and/or their respective advisor(s) has/have had a
reasonable opportunity to ask questions of, and receive answers and request
additional relevant information from, the officers of MUBM concerning the
transactions contemplated by this Agreement.

(5)  
The Wide Broad Shareholders confirm that they are not acquiring the common stock
as a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar.

(6)  
The Wide Broad Shareholders, by reason of such persons’ business or financial
experience, has the capacity to protect their own interests in connection with
the transactions contemplated by this Agreement.

(7)  
Except as set forth in this Agreement, the Wide Broad Shareholders represent
that no representations or warranties have been made to them by MUBM, any
officer director, agent, employee, or affiliate of MUBM, and such Wide Broad
Shareholder has not relied on any oral representation by MUBM or by any of its
officers, directors or agents in connection with their decision to acquire the
common stock.

(8)  
The Wide Broad Shareholders represent that neither they nor any of their
affiliates is subject to any of the events described in Section 262(b) of
Regulation A promulgated under the Act.

(9)  
The Wide Broad Shareholders have adequate means for providing for their current
financial needs and contingencies, are able to bear the substantial economic
risks of an investment in the MUBM common stock for an indefinite period of
time, has no need for liquidity in such investment and, at the present time,
could afford a complete loss of such investment.

(10)  
The Wide Broad Shareholders have such knowledge and experience in financial, tax
and business matters so as to enable them to use the information made available
to them in connection with the transaction to evaluate the merits and risks of
an investment in the MUBM common stock and to make an informed investment
decision with respect thereto.

(11)  
The Wide Broad Shareholders understand that the MUBM common stock constitutes
“restricted securities” that have not been registered under the Securities Act
or any applicable state securities law and they are acquiring the same as
principals for their own account for investment purposes and not for
distribution. The Wide Broad Shareholders acknowledge that the common stock has
not been registered under the Act or under any the securities act of any state
or country.  The Wide Broad Shareholders understand further that in absence of
an effective registration statement, the common stock can only be sold pursuant
to some exemption from registration.

(12)  
The Wide Broad Shareholders recognize that investment in the MUBM Common Stock
involves substantial risks.  The Wide Broad Shareholders acknowledge that they
have reviewed the risk factors identified in the periodic reports filed by MUBM
with the Securities and Exchange Commission.  The Wide Broad Shareholders
further confirm that they are aware that no federal or state agencies have
passed upon this transaction or made any finding or determination as to the
fairness of this investment.

(13)  
The Wide Broad Shareholders acknowledge that each stock certificate representing
the common stock shall contain a legend substantially in the following form:



THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) PURSUANT TO AN EXEMPTION FROM REGISTRATION AFFORDED BY
REGULATION S AND HAVE NOT BEEN  REGISTERED UNDER APPLICABLE STATE SECURITIES
LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO
AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION, PROVIDED THAT THE PURCHASER
DELIVERS TO THE COMPANY AN OPINION OF COUNSEL (WHICH OPINION AND COUNSEL ARE
REASONABLY SATISFACTORY TO THE COMPANY) CONFIRMING THE AVAILABILITY OF SUCH
EXEMPTION.  THE HOLDER AGREES TO REFRAIN FROM HEDGING TRANSACTIONS PURSUANT TO
THE REQUIREMENTS OF REGULATION S.


7.08            Securities Filings.
The Wide Broad Shareholders, as the controlling shareholders of MUBM following
Closing, shall cause MUBM to timely prepare and file all Securities Act and
Exchange Act filings that may result from or be required in connection with the
transactions contemplated in this Agreement.




                           ARTICLE VIII
                          MISCELLANEOUS


8.01           Brokers.
No broker’s or finder’s fee will be paid in connection with the transaction
contemplated by this Agreement.


8.02           No Representation Regarding Tax Treatment.
No representation or warranty is being made by any party to any other party
regarding the treatment of this transaction for federal or state income
taxation.  Each party has relied exclusively on its own legal, accounting, and
other tax adviser regarding the treatment of this transaction for federal and
state income taxes and on no representation, warranty, or assurance from any
other party or such other party's legal, accounting, or other adviser.


8.03           Governing Law. Disputes.
This Agreement shall in accordance with the Laws of Florida in all respects be
construed, governed, applied and enforced under the internal laws of the State
of Florida without giving effect to the principles of conflicts of laws and be
deemed to be an agreement entered into in the State of Florida and made pursuant
to the laws of the State of Florida.  The parties agree that they shall be
deemed to have agreed to binding arbitration with respect to the entire subject
matter of any and all disputes relating to or arising under this Agreement
including, but not limited to, the specific matters or disputes as to which
arbitration has been expressly provided for by other provisions of this
Agreement and that any such arbitration shall be commenced exclusively in
Florida.  Any such arbitration shall be by a panel of three arbitrators and
pursuant to the commercial rules then existing of the American Arbitration
Association in the State of Florida.  In all arbitrations, judgment upon the
arbitration award may be entered in any court having jurisdiction.  The parties
specifically designate the courts in the State of Florida as properly having
jurisdiction for any proceeding to confirm and enter judgment upon any such
arbitration award.  The parties hereby consent to and submit to the exclusive
jurisdiction of the courts of the State of Florida in any action or proceeding
and submit to personal jurisdiction over each of them by such courts.  The
parties hereby waive personal service of any and all process and specifically
consent that in any such action or proceeding brought in the courts of the State
of Florida, any service of process may be effectuated upon any of them by
certified mail, return receipt requested, in accordance with Section 8.04 of
this Agreement.  Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.


The parties agree, further, that the prevailing party in any such arbitration as
determined by the arbitrators shall be entitled to such costs and attorney's
fees, if any, in connection with such arbitration as may be awarded by the
arbitrators.  In connection with the arbitrators’ determination for the purpose
of which party, if any, is the prevailing party, they shall take into account
all of the factors and circumstances including, without limitation, the relief
sought, and by whom, and the relief, if any, awarded, and to whom.  In addition,
and notwithstanding the foregoing sentence, a party shall not be deemed to be
the prevailing party in a claim seeking monetary damages, unless the amount of
the arbitration award exceeds the amount offered in a legally binding writing by
the other party by fifteen percent (15%) or more.  For example, if the party
initiating arbitration (“A”) seeks an award of $100,000 plus costs and expenses,
the other party (“B”) has offered A $50,000 in a legally binding written offer
prior to the commencement of the arbitration proceeding, and the arbitration
panel awards any amount less than $57,500 to A, the panel should determine that
B has “prevailed”.


The arbitration panel shall have no power to award non-monetary or equitable
relief of any sort.  It shall also have no power to award (i) damages
inconsistent with any applicable agreement between the parties or (ii) punitive
damages or any other damages not measured by the prevailing party’s actual
damages; and the parties expressly waive their right to obtain such damages in
arbitration or in any other forum.  In no event, even if any other portion of
these provisions is held invalid or unenforceable, shall the arbitration panel
have power to make an award or impose a remedy which could not be made or
imposed by a court deciding the matter in the same jurisdiction.


Discovery shall be permitted in connection with the arbitration only to the
extent, if any, expressly authorized by the arbitration panel upon a showing of
substantial need by the party seeking discovery.


All aspects of the arbitration shall be treated as confidential.  The parties
and the arbitration panel may disclose the existence, content or results of the
arbitration only as provided in the rules of the American Arbitration
Association in Florida.  Before making any such disclosure, a party shall give
written notice to all other parties and shall afford such parties a reasonable
opportunity to protect their interest.


8.04           Notices.
Any notices or other communications required or permitted hereunder shall be
sufficiently given if personally delivered, if sent by facsimile or telecopy
transmission or other electronic communication confirmed by registered or
certified mail, postage prepaid, or if sent
by prepaid overnight courier addressed as follows:


If to Décor Products International, Inc. to:


295 N.W. 89th Avenue
Coral Springs, FL  33071



 
If to Wide Broad Group, Ltd. to:


No. 6 Economic Zone, Wushaliwu, Chang’an Town
Dongguan, Guangdong Province
PRC


Copies to:


JPF Securities Law, LLC
19720 Jetton Road
3rd Floor
Cornelius, NC 28031


or such other addresses as shall be furnished in writing by any party in the
manner for giving notices, hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered or sent by facsimile or
telecopy transmission or other electronic communication, or one day after the
date so sent by overnight courier.


8.05           Attorney's Fees.
In the event that any party institutes any action or suit to enforce this
Agreement or to secure relief from any default hereunder or breach hereof, the
breaching party or parties shall reimburse the non-breaching party or parties
for all costs, including reasonable attorneys' fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.


8.06           Document; Knowledge.
Whenever, in any section of this Agreement, reference is made to information set
forth in the documents provided by MUBM or the Wide Broad Shareholders, such
reference is to information specifically set forth in such documents and clearly
marked to identify the section of this Agreement to which the information
relates.  Whenever any representation is made to the "knowledge" of any party,
it shall be deemed to be a representation that no officer or director of such
party, after reasonable investigation, has any knowledge of such matters.


8.07           Entire Agreement.
This Agreement represents the entire agreement between the Parties relating to
the subject matter hereof.  All previous agreements between the Parties, whether
written or oral, have been merged into this Agreement.  This Agreement alone
fully and completely expresses the agreement of the Parties relating to the
subject matter hereof.  There are no other courses of dealing, understandings,
agreements, representations, or warranties, written or oral, except as set forth
herein.


8.08           Survival, Termination.
The representations, warranties, and covenants of the respective Parties shall
survive the Closing Date and the consummation of the transactions herein
contemplated for a period of two years from the Closing Date, unless otherwise
provided herein.


8.09           Counterparts.
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all of which taken together shall be but a single
instrument. In addition, facsimile or electronic signatures shall have the same
legally binding effect as original signatures.


8.10           Amendment or Waiver.
Every right and remedy provided herein shall be cumulative with every other
right and remedy, whether conferred herein, at law, or in equity, and such
remedies may be enforced concurrently, and no waiver by any party of the
performance of any obligation by the other shall be construed as a waiver of the
same or any other default then, theretofore, or thereafter occurring or
existing.  At any time prior to the Closing Date, this Agreement may be amended
by a writing signed by all Parties hereto, with respect to any of the terms
contained herein, and any term or condition of this Agreement may be waived or
the time for performance thereof may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first above written.
 
DÉCOR PRODUCTS INTERNATIONAL, INC. (“MUBM”)
   
By:
Maurice Katz   
Name:  Maurice Katz
 
Title:  President and Director
     
WIDE BROAD GROUP LIMITED (“Wide Broad”)
   
By:
Liu RuiSheng  
Name: Liu RuiSheng
 
Title:   President
 
DONGGUAN  CHDITN PRINTING CO., LTD. ("CHDITN”)
   
By:
Liu Rui Sheng  
Name:  Liu Rui Sheng
 
Title:  Chairman and CEO  

 
SMART APPROACH INVESTMENTS, LTD. (“Wide Broad Shareholder”)
   
By:
Ng SuiKei  
Name:  Ng SuiKei
 
Title:   Director and Principal Shareholder
       
MAN KWAI MING (“Wide Broad Shareholder”)
 
Name:  Mr. Man Kwai Ming
   

 
MAURICE KATZ
 
Name: Mr. Maurice Katz, Individual


 